CHATFIELD, District Judge.
In accordance with the opinion upon the application for a preliminary injunction, the attorneys for the respective parties have submitted affidavits, in order that the amount of the bond to be given by the defendants can be fixed.
It is impossible to take up the question of how much the complainant’s recovery might be, provided he should eventually be successful, on->a motion of this nature; and it is likewise impossible to compel the defendants to give security to the extent of answering all possible damages which might be proven if the complainant is successful. It is not certain that all loss of profits by the complainant could be stopped by an injunction against the defendants, and it is apparent that some loss-of profits may be due to business competition, or even infringements by other persons, if the patents held by the complainant are valid. In theory, the defendants should give a bond for whatever additional damage the complainant may suffer from the acts of the defendants, between the time of the application for a temporary injunction and the time of the trial of the action. This damage might he much greater than the profits to the defendants of the business which could be stopped by a temporary injunction; but on a motion of this kind, it seems to the court that these profits are the only approximate basis for computing the amount of this bond. On the affidavits submitted, the defendants seem to be making about $4-00 a mouth over their expenses. On this basis a bond for $5,000 would protect the complainant for 12 months. The action will be ready for trial, as admitted by both sides, in from 6 to 8 months, and it is therefore considered that a- bond for $5,000 is sufficient for the present purposes.
A motion may be made at any time to increase this amount, if reasons are shown therefor.